Citation Nr: 1635818	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for left elbow degenerative joint disease, limitation of flexion, prior to May 22, 2015.

2.  Entitlement to a separate initial rating in excess of 10 percent for left elbow degenerative joint disease, limitation of extension, prior to May 22, 2015.

3.  Entitlement to a separate initial rating in excess of 20 percent for left elbow degenerative joint disease, limitation of pronation.

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to September 1959 and from June 1960 to July 1960, with additional service in the Army National Guard from November 1958 to September 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In August 2014, the Board remanded the issues of entitlement to separate initial ratings based on limitation of flexion, pronation, extension and degenerative joint disease, instructing the RO to readjudicate the issues with consideration of the regulations regarding the avoidance of pyramiding and the amputation rule.  See 38 C.F.R. §§ 4.14, 4.68 (2015).

In response, in a December 2015 rating decision, the RO assigned a single, 50 percent, disability evaluation for ankylosis of the left elbow, to include degenerative joint disease, effective May 22, 2015, and preserved the Veteran's evaluation for limitation of pronation of the left elbow.  A 50 percent evaluation for ankylosis of a minor elbow is the maximum schedular rating available.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5205.

Following the Board's September 2013 and August 2014 remands, new VA examinations were conducted in October 2013 and May 2015.  However, as passive motion and weight-bearing tests were not conducted, these examinations are deemed inadequate and a new examination is necessary.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds that a retrospective opinion is necessary in this regard, and that the Veteran should provide a history of his symptoms to the examiner.  Accordingly, the Veteran should be provided a retrospective medical opinion sufficient for evaluation of the severity of his left elbow under the appropriate rating code from prior to May 22, 2015.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated). 

Development of the increased rating claims may impact the claim for a total rating for compensation purposes based upon individual unemployability in that such development may present a more complete picture of the Veteran's service-connected disabilities and their functional effects on the Veteran's ability to secure or follow substantially gainful employment.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate examination for the purpose of obtaining a retroactive opinion as to the nature and severity of the Veteran's left elbow prior to May 22, 2015.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  The examiner must elicit a full history from the Veteran regarding his left elbow symptoms during this time period.  An explanation for all opinions expressed must be provided. 

The examiner must expressly determine the severity of the Veteran's degenerative joint disease of the left elbow prior to May 22, 2015, not the current severity of the Veteran's left elbow disorder.  Findings necessary to this time include passive and active motion, weight-bearing and non-weight bearing, and the test results from the opposite undamaged joint (right elbow) for comparison circumstances. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent prior to May 22, 2015, to which the Veteran experienced functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left elbow.  

2.  After the development requested has been completed, the RO must review the examination report) to ensure that they are in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

